Case 1:19-cv-22978-FAM Document 1-1 Entered on FLSD Docket 07/18/2019 Page 1 of 31




                         Exhibit A
Case 1:19-cv-22978-FAM Document 1-1 Entered on FLSD Docket 07/18/2019 Page 2 of 31

Filing # 91031;281 E-Filed 06/13/2019 10:12:18 AM



                                                            IN THE   CIRCUIT
                                                                           COURT OF THE
                                                            11TH JUDICIAL CIRCUIT IN AND FOR
                                                            MIAMI COUNTY,FLORIDA
        ANTONIO RODRIGUEZ,

                Plaintiff,

        vs,
                                                            Case No. 2019-017101-CA-01
        RANSOM EVERGLADES SCHOOL,INC.,
        a Florida Not For Profit Corporation,
                                                                                                  0 A-
                                                                    '.,(2- f         '11\112.
                Defendant.
                                                                                                   c
                                       SUMMONS IN A CIVIL CASE

        TO:. RANSOM EVERGLADES SCHOOL,INC.,throug
                                                                  h its Registered Agent:

                                     JOHNSON,ELIZABETH
                                     RANSOM EVERGLADES SCHOOL
                                     3575 MAIN HIGHWAY
                                     MIAMI, FL 33133.

       YOU ARE HEREBY SUMMONED and required to serve
                                                                   upon PLAINTIFF'S ATTORNEY

                                    PETER HOOGERWOERD,ESQ.
                                    REMER & GEORGES-PIERRE,PLLC.
                                    44 WEST FLAGLER STREET
                                    SUITE 2200
                                    MIAMI, FL 33130

       an answer to the complaint which is herewith served upon
                                                                    you, within 20 days after service of
       this summons upon you, exclusive ofthe day ofservice. If you
                                                                       fail to do so,judgment by default
       will be taken against you for the relief demanded in the compla
                                                                          int. You must also file your
       answer with the Clerk of this Court within a reasonable period
                                                                      oftime after service.
          Harvey Ruvin,
          Clerk of Courts
                                                            6/17/2019
                                                          DATE
      (BY)DEPUTY CLERK
 Case 1:19-cv-22978-FAM Document 1-1 Entered on FLSD Docket 07/18/2019 Page 3 of 31

Filing #00722094 E-Filed 06/06/2019 06:40:35 PM'


                                                            IN THE CIRCUIT COURT OF THE 11TH
                                                            JUDICIAL CIRCUIT IN AND'FOR MIAMI
                                                            DADE COUNTY,FLORIDA

        ANTONIO RODRIGUEZ,

              Plaintiff,                             Case No.:
        v.

        RANSOM EVERGLADES SCHOOL,
        a Florida Not For Profit Corporation,
               Defendant.


                                                 COMPLAINT

               Plaintiff, ANTONIO RODRIGUEZ(Plaintiff"), by and through the undersigned counsel,

        hereby sues Defendant, RANSOM EVERGLADES SCHOOL("Defendant"), and in support avers

        as follows:

                                         GENERAL ALLEGATIONS

         1     This is an action by the Plaintifffar damages exceeding $15,000 excluding attorneys' fees

               or costs for damages under the Florida Civil Rights Act of 1992(FCRA), Title VII of the

               Civil Rights Act of 1964, § 7060 (42 U.S.C. § '.2000e-5(f)), retallatiOn under the Fair

               Labor Standards Act,29 U.S.C.§§ 201-219("FLSA"), and Florida Statute Section 760 to

               redress injury done to Plaintiff by the Defendant for discriminatory and retaliatory

               treatment on the basis of national origin and race.

               Declaratory, injunctive, legal and equitable reliefs are sought pursuantto the laws set forth

               above together with attorney's fees, costs and damages,

         3.    At all times material hereto, Plaintiffwas a resident ofMiami Dade County, Florida.

         4.    Plaintiff.is a Hispanic. individual from Venezuela and is, thus, a member of a protected

               class under the FCRA and Title VII because the he terms, conditions, and/or Privileges of
Case 1:19-cv-22978-FAM Document 1-1 Entered on FLSD Docket 07/18/2019 Page 4 of 31




              his employment were altered because of national origin and race. Further, his status as an

             employee was affected because of his complaints ofdiscrith inatiOn.

      5.     Defendant has, at all times material hereto, employed 15 or more employees for each

              working day in each oftwenty or more calendar weeks in the current or.preceding year in

              accordance with the FCRA (Fla. Stat. § 760,02(7)and Title VII of.the Civil. Rights Act

              of 1964,.§ 706(f)(42 U.S.C. § 2000e-5(f)).

      6.      Plaintiff was an employee covered by the FCRA and Title VII of the Civil Rights Act in

              that he was subjected to negative, disparate treatment by his employer based on his national

             • origin, race and/or his complaints &discrimination.

      7.      Venue is proper in Miaini Dade County because all ofthe relevant actions that.form the

              basis of this Complaint occurred within Miami Dade County.

      8.      Plaintiff filed a timely charge of employment discrimination with the Equal Employment

              Opportunity Commission, which.was dually filed with the Florida Commission on Human

              Relations.

       9.     The Florida Commission on Human Relations did not issue a finding on Plaintiff's charge

              within 180 days ofthe filing ofsaid charge.

       10.    All conditions precedent for the tiling of this action before this Court have been met,

              including the exhaustion ofall pertinent administrative procedures and remedies.

                           FACTUAL ALLEGATION commpN To ALL COUNTS

       11,    Plaintiff is a Hispanic male from Venezuela, employed by Defendant as a.technician from

              approximately October 2010 through May 29, 2013.

       12,    Throughout his employment with Defendant, Plaintiff has performed the essential

              functions ofhis job in an.exemplaiy fashion.
Case 1:19-cv-22978-FAM Document 1-1 Entered on FLSD Docket 07/18/2019 Page 5 of 31




      13.    On or about 2016, Raymond Stewart(black American) became Plaintiff's new supervisor

             and CTO Chief Technology Officer) ofRansom Everglades School.

      1.4.   From the beginning of Stewart 's employment, Plaintiff experienced'disparate treatment,

             bullying, harassment, humiliation, intimidation, and abuse.

      15.    Specifically, Stewart would speak in a condescending and demeaning manner to Plaintiff

             on a regular basis and. make fun ofPlai niffs accent. Stewart did not speak in this manner

             to non-Hispanic employees.

      16, . Stewart used to throw packages-aiming his. private parts ofthe Plaintiffin front ofthe other

             employees making fun of him, disrespecting and degrading the Plaintiff Upon Plaintiff's,

             objections, Stewart responded with "1 will send you back to Venezuela if1 wanted to": .

       17.   Furthermore,Stewart would not follow the progressive discipline policy with Plaintiff and

             gave Plaintiff a bad.review. He then refused to allow Plaintiff to dispute the review that

             was issued.

       18.   Plaintiff made a complaint to Julie Duncan (White American) about the disparate and

             harassing treatment by Stewart . However,Duncan told Plai ntiffthat it would be best if he

             did not present a complaint or he would be subjected to further harassment.

       19.   Upon information and belief, no action was taken against Stewart .

       20.   On or about June 29, 2018, shortly after Plaintiff's complaints, Plaintiff was terminated

             due to the bad review that Stewart had given him.

       21.    Upon information and belief, Defendant's reason for termination (if any)is pretextual.

       22.   Plaintiff has retained the undersigned counsel in order that his rights and interests may be

             • protected.
Case 1:19-cv-22978-FAM Document 1-1 Entered on FLSD Docket 07/18/2019 Page 6 of 31




                                                COUNT 1
                         National Origin Discrimination in Violation ofthe FCRA

      23.    Plaintiff re-adopts each and every factual allegation as Stated in paragraphs 1 through 22 .

              ofthis complaint as if set out in full herein.

      24,    Plaintiffis a member ofa protected Class under the FCRA.

      25.     As part ofits protections, the FCRA prohibits national origin discrimination.

      26.     Plaintiff was at all times qualified for his original employment poSition as a technician.

      77'.   Defendant's treatment of Plaintiff adversely affected . Plaintiffs compensation, terms,

              conditions, privileges and/or status as an employee because,of his national.origin.

      28.    Plaintiff was treated adversely in comparison to similar situated employees. Most notably,

              he consistently was treated unequally in comparison to non-Venezuelans,

      29.     Defendant, as a subterfUge, actively sought out. ways to justify reassigning and/or

              terminating Plaintiff.

       30.   Defendant's bases for the adverse conduct against Plaintiff, if any, are pretextual and

              illegitimate, asserted only to cloak the discriminatory nature oftheir conduct,

      31.    • As a result ofthe complained conduct to which Plaintiff was subjected to and the adverse

              employment actions suffered by Plaintiff related thereto, Plaintiff has experienced and will

              continue to experience significant financial and economic loss in the form of lost wages

              and lost benefits. Plaintiff has also experienced and will continue to experience emotional

              anguish, pain and suffering and,loss of dignity damages.

       W HEREFORE,Plaintiff respectfully prays for the following relief against Defendant;

              A. Adjudge and decree that Defendant have violated the FCRA, and have done               50

                  willfully, intentionally, and with reckless disregard for Plaintiff rights;

              D. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay, benefits'




                                                                                                             . ........._
Case 1:19-cv-22978-FAM Document 1-1 Entered on FLSD Docket 07/18/2019 Page 7 of 31




                adjustment, and prejudgment interest at amounts to be proved at trial for the unlawful

                employment practices described herein;

             C, Enter an award against Defendant and award 'Plaintiff compensatory damages for

                mental anguish, personal suffering, and loss ofenjoyment of life;

             D. Require Defendant to reinstate Plaintiff to the position atthe rate of pay and with the

                full benefits Plaintiff would have had Plaintiff not been discriminated against by

                Defendant, or in lieu Ofreinstatement, award front pay;

             E. Award Plaintiffthe costs ofthis-action, together with a reasonable attorneys' fees;. and

             F. Grant Plaintiff such additional relief as the Court deems just and proper• under the

                circumstances.

                                               COUNT 11
                         National Origin Discrimination in Violation refTide VII

       a-.   Plaintiff pursuant to Title VII, 42 U'.S.C. Section 2000(e), sues Defendant, and re-alleges

             as set forth herein paragraphs 1-22 of this complaint as if set our in full herein.

      33.    At all times material hereto, the Defendant failed to comply with the Civil Rights Act of

             1964[42 U.S.C. 2000 e-2(a)], which states,"It shall be an unlawful employment practice

             for an employer to: (1)fail or refuse to.hire or to discharge any individual, or otherwise to

             discriminate against any individual with respect to his compensation,terms, conditions, or

             privileges .of employment, because of .such individual's race, color, religion, sex, or

             national,.origin; 'or (2) to limit, segregate, or classify his employees or applicants for

             employment in any way which would deprive or tend .to deprive any individual of

             employment opportunities or otherwise adversely affect his. status as an employee,

             because of such individual's race, color, religion, sex, or national.origin,"

       34,   Defendant's decision to discriminate against Plaintiff was because of Plaintiffs national
Case 1:19-cv-22978-FAM Document 1-1 Entered on FLSD Docket 07/18/2019 Page 8 of 31




            origin.

      35.   The Plaintiff was subjected to disparate treatment in the work place, in that similarly

            situated, non- Venezuelan employees were alloWed better work opportunities by not being

            subjected to unfair treatthent.

      36.   At the time of this treatment from employment, the Plaintiff did perform and excel at the

            performance ofthe essential functions assigned to him by Defendant.

      37.   Plaintiff was discriminated against by his supervisor because he was Venezuelan.

      38.   The Defendant is a sophisticated employer who has actual knowledge ofthe requirements

            ofTitle VII ofthe Civil Rights Act of 1964, as amended.

      39.   The failure of Defendant to adhere to the mandates of the Act was willfUl and its

            violations ofthe provisions ofthe Act were

      40.   Defendant,through its practices and policies as an'employer, willfully, and with malicious

            'or reckless disregard of Plaintiff's federally protected rights, discriminated against.

            Plaintiff on account ofhis national origin in violation ofAct with respect toits decision to

            treat Plaintiff different from other employees.

      41.   Plaintiff was fired by, Defendant and Plaintiffs termination_ from employment was

            directly and proximately caused by the Defendant's unjustified discrimination against

            Plaintiff because ofthe fact that.he was Venezuelan, in violation ofthe Act.

      42.   As a direct. and proximate result of the Defendant's intentional conduct, Plaintiff suffered

            serious-economic losses as well as mental pain and suffering;

      43.   Any alleged nondiscriminatory reason for the. termination of Plaintiff's employment

            asserted by Defendant is a mere pretest for the actual reason fOr the termination from

            employment, Plaintiffs national origin.
Case 1:19-cv-22978-FAM Document 1-1 Entered on FLSD Docket 07/18/2019 Page 9 of 31




      44,       The Defendant's actions were malicious and were recklessly indifferent to the Plaintiff s

               rights protecting a Berson from discrimination due to their national origin. The

               discrimination on the basis ofnational origin constitutes unlawful discritnination,

      WHEREFORE,Plaintiff respectfully requests.that this court order the following:

         • A. Grant a perManent injunction .enjoining Defendant its officers, successors, assigns; and all

                persons in active • concert orparticipation with it, from engaging in any employment

                practice which discriminates ow-the basis of national origin.

          B, Reinstate Plaintiffto the same position he held before the discriminatory personnel action,

               or to an equivalent position,

            C. Reinstate full fringe benefits and seniority rights to Plaintiff.

            D. Order Defendant to make Plaintiff whole, by compensating Plaintiff for lost wages,

               benefits, including front pay, back pay with prejudgment interest and other remuneration

               for mental pain, anguisk pain and humiliation frornemployment termination due to his

               national origin.

         E. For a money judgment representing prejudgment interest.

         F. Award any other compensation allowed by law including punitive damages, attorney's fees

               and further demands a trial by jury on all issues so triable.

                                                  CQUNT
                                   Race Discrimination in Violation the FCRA

      45. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-22 of this

        • complaint as if set out in full herein.

      46. Plaintiff is a member ofa protected Class under the FCRA.

      47. By the conduct describe above, Defendant *has engaged in discrimination against Plaintiff

             because ofPlaintiff's race.and subjected the Plaintiff to animosity based on race.
Case 1:19-cv-22978-FAM Document 1-1 Entered on FLSD Docket 07/18/2019 Page 10 of 31




       48. Such discrimination was based upon the Plaintiff's race in that Plaintiff would not have been

             the object of discrimination but for the fact that Plaintiff was Hispanic.

       49. Defendant's conduct .complained of 'herein was willful and in disregard of Plaintiff's

             protected rights. Defendant and its supervisory personnel were aware that discrimination on

             the basis of national origin was unlawful but acted in reckless disregard ofthe law:

       50. At all times -material hereto, the employees exhibiting discriminatory condUct towards

             Plaintiff possessed the authority to affect the terms, conditions, and privileges ofPlaintiffs

            employment with the Defendant.

       51. Defendant retained all employees who exhibited discriminatory conduct toward the Plaintiff

             and did so despite the knowledge ofsaidempl'oyees engaging in discriminatory actions.

       52. As a result ofDefendant's actions, as alleged herein, Plaintiff has been.deprived of righti,

            has been exposed to ridicule and embarrassment, and has- suffered emotional distress and

            damage.

       53. The conduct of Defendant, by and through the conduct of its agents, employees, and/or

            representatives, and the Defendant's failure to make prompt remedial action to prevent

            continued discrimination against the Plaintiff, deprived the Plaintiff ofstatutory rights under

            state law.

       54. The actions ofthe Defendant and/or its agents were willful, wanton, and intentional, and with

            malice or reckless indifference to the Plaintiff's statutorily 'protected rights,-thus entitling

            Plaintiffto damages.in the form ofcompensatory and punitive damages pursuant to federal

            law, to puniSh the Defendant for its actions and to deter it, and others, from such action in

            the future.

       55. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable
Case 1:19-cv-22978-FAM Document 1-1 Entered on FLSD Docket 07/18/2019 Page 11 of 31




            damages as a result ofDefendant's discriminatory practices unless and until this Honorable

            Court grants relief.

       WHEREFORE,Plaintiff respectfully prays for the following relief against Defendant:

              A. Adjudge and decree that Defendant has violated FCRA, and has done so willfully,

                 intentionally, and with reckless disregard for Plaintiff" s. rights;

             .13. Enter ajudgment requiring that Defendant pay:Plaintiffappropriate back pay, benefits!

                 adjustment, and prejudgment interest at amounts to be proved at trial for.the unlaWful

                 employment practices described herein;

              C. Enter an award against Defendant and award Plaintiff compensatory damages for

                  mental anguish; persOnal.suffering, and loss of enjoyment oflife;

              D. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with the

                 full benefits Plaintiff would have had Plaintiff not been discriminated against 'by

                 Defendant, or in lieu of reinstatement, award front pay;

              E. Award Plaintiff the costs ofthis action, together with a reasonable attorney fees; and

              F. Grant Plaintiff such additional relief as the Court deems just and proper under the

                  circumstances.

                                               COUNT IV
                                  Retaliation in Violation o,fthe FORA
       56. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-22 of this

            complaint as if set out in full herein.

       57, Plaintiff is a member of a protected class under the PCRA.

       58. By 'the conduct describe above, Defendant retaliated against Plaintiff for exercising rights

            protected under the PCRA.

       59. Defendant's conduct complained of herein was willful and in disregard of Plaintiffs
Case 1:19-cv-22978-FAM Document 1-1 Entered on FLSD Docket 07/18/2019 Page 12 of 31




            protected rights. Defendant and its supervisory personnel were.aware that discrimination on

            the basis ofPlaintiff's sec, national origin and/or disability was unlawful but acted in reckless

            disregard ofthe law.

       60. As a result of Defendant's actions, as alleged herein, Plaintiff has been deprived of rights,

            has been exposed to ridicule and embarrassment, and has suffered emotional distress and

            damage,

       61, The conduct of Defendant, by and through the conduct of its agents, employees, and/or

           . representatives, and the Defendant's failure to make prompt remedial ,action to prevent

            continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights

              under federal law„

       .62. The actions ofthe Defendant and/or its agents were willful, wanton,and intentional, and with

             malice or reckless indifference to the Plaintiff's statutorily protected rights, thus entitling

            Plaintiff to damages in the form of compensatory and punitive damages pursuant to federal

             law, to punish the Defendant for its actions and to deter it, and others, front such action in

             the future. Plaintiff has suffered and will continue to suffer both irreparable injury and

             compensable damages as a result of Defendant's discriminatory practices unless and until

            this Honorable Court grants relief

       WHEREFORE,Plaintiffrespectfidly prays for the following relief against Defendant:

               A. Adjudge and decree that Defendant has violated the FCRA, and has done so willfully,

                  intentionally, and with reckless disregard for Plaintiff's rights;

              B. Enter. an award against Defendant and award Plaintiff compensatory damages for

                  mental anguish, personal suffering, and loss ofenjoyment oflife;

               C. Require Defendant to plaCe Plaintiffto the.position of full time Patrol Officer at the
Case 1:19-cv-22978-FAM Document 1-1 Entered on FLSD Docket 07/18/2019 Page 13 of 31




                . rate of pay and with the bill benefits Plaintiff would have had Plaintiff not been

                  discriminated against by Defendant, or in lieu ofreinstatement;

              D. Award Plaintiff the costs ofthis action, together with a reasonable attorneys' fees;

                  and Grant Plaintiff such additional relief as the Court deems just and proper under the

                  circumstances.

                                                COUNT V
                            Discrimination Based on Race in Violation ofTitle '71

       63. Plaintiff pursuant to Title VII, 42 U.S.C. Section 2000 (e), sues Defendant, and re-alleges as

           set faith-herein paragraphs 1-22 ofthis complaint as if set out in full herein,

       64, At all times material hereto, the Defendant failed to comply with the Civil Rights Act of

           .1964[42U.S.C. 2000 e-2(4.which states,"It shall be an unlawful employment practice for

           an, employer to: (.1) fail or refuse to hire or to discharge any individual, or' otherwise to

           discriminate against any individual with respect to his compensation, terms, conditions,. or

           privileges of employment, because of such individual's race, color, religion, sex,. or

           national origin: or (2) to limit, segregate, or classify his employees or applicants for

           employment in any way which would. deprive or tend to deprive any individual. of

           employment opportunities or otherwise adversely affect his status as an employee,

           because ofsuch individual's race, color, religion, sex, or national origin."

       65. Defendant's decision to discriminate against Plaintiff was because ofPlaintiffs race to wit,

           Hispanic.

        66. The Plaintiff was subjected to disparate treatment in the work place, in that similarly

           Situated, non-Hispanic employees were allowed better work opportunities by not being

           subjected to unfair treatment.

        67. At the time of this treatment from employment, the 'Plaintiff did perform and excel at the
Case 1:19-cv-22978-FAM Document 1-1 Entered on FLSD Docket 07/18/2019 Page 14 of 31




          pertbrmance ofthe essential functions assigned to him by Defendant.

      68. The Plaintiff was discriminated against by his supervisor because he was Hispanic.

      69. The Defendant is a sophisticated employer who has actual knowledge ofthe requirements of

          Title VII of the Civil Rights Act of 1964, as amended.

       70. The failure of Defendant to adhere to the mandates of the Act was willful and its

          violations ofthe provisions,ofthe Act were willful.

       71 Defendant, through its practices and policies as an employer, willfully, and with malicious .or

           reckless disregard of Plaintiff's federally protected rights, discriminated againstPlaintiff

           on account ofhid national origin in violation ofAct with respect to its decision to.treatPlaintiff

           different from other employees.

       72. Plaintiff was fired by Defendant and Plaintiff's termination from employment was

           directly and proximately 'caused by the Defendant's unjustified discrimination against

           Plaintiff because ofthe fact that he was Hispanic, in violation ofthe Act.

       73. As a direct and proximate result of the Defendant's intentional conduct, Plaintiff suffered

           serious economic losSes as well as mental pain and suffering.

       74. Any alleged nondiscriminatory reason for the termination of Plaintiffs employment asserted

           by Defendant is a mere pretext for the actual reason for -the termination from employment,

          'Plaintiff's

       75. The Defendant's actions were malicious and were recklessly indifferent to the Plaintiff's

           rights protecting a person from discrimination due to their national origin: The discrimination

           on the basis ofreligion constitutes unlawful discrimination.

         WHEREFORE,Plaintiff respectfully requests that this court order the following:

            A. Grant a permanent injunction enjoining Defendant its officers, successors, assigns, and all
Case 1:19-cv-22978-FAM Document 1-1 Entered on FLSD Docket 07/18/2019 Page 15 of 31




                 persons in active concert •ar participation with it, from engaging in any

                 employment practice.which discriminates on the basis ofreligion.

             B. Reinstate Plaintiff to the same position he held before the discriminatory personnel action,

                 or to an equivalent position.

             C. Reinstate full fringe benefits and seniority rights to Plaintiff.

             D. Order Defendant to       make Plaintiff whole, by compensating 'Plaintiff for lest wages,

                 benefits, including front pay, back pay with prejudgment interest and other remuneration

                for mental pain, anguish, pain and humiliation from employment termination due to his

                 national.origin,

             E. For a moneyjudgment representing prejudgment interest.

             F. Award any other compensation allowed by law including punitive damages, attorneys

                fees and further demands a trial by jury on all issues so triable.


                                                      COUNT W
                                          Retaliation. in Violation of Title Vii

       76. Plaintiff re-adopts each and every general and factual allegation as stated in paragraphs 1-22

             ofthis complaint as if set out in ftill herein.

       77.      Plaintiff is a member of a protected class under Title VB., to wit he complained of

                discriminatory treatment.

       78.      By the conduct describe above, Defendant retaliated against Plaintiff for exercising rights

                protected under the Title VII.

       79.      Defendant's conduct complained ofherein was willful and in disregard of Plaintiff's

                ,protected rights. Defendant and its supervisory personnel were aware that discrimination

                onthe.basis ofPlaintiff's national origin was unlawfid but acted in reckless disregard of
Case 1:19-cv-22978-FAM Document 1-1 Entered on FLSD Docket 07/18/2019 Page 16 of 31




             the law.

      80.    As a result of Defendant's actions,as alleged herein,Plaintiff has been deprived of rights,

             has been exposed to ridicule and embarrassment, and has suffered emotional distress and

             damage.

      81.    The conduct ofDefendant • by and through the conduct of its agents, employees, and/or

             representatives, and the Defendant's failure to make prompt remedial action 'to prevent

             continued discritnination against the Plaintiff, deprived the Plaintiff of statutory rights.

             under federal law.

       82.   The actions ofthe Defendant and/or its agents were willful, wanton, and intentional, and

             with malice or reckless indifference to the Plaintiff's statutorily protected rights, thus

             entitling Plaintiff to damages in the form ofcompensatory and punitive damages pursuant

             to federal law, to punish the Defendant for its actions and to deter it, and others, from such

             action in the future.

       83.   Plaintiff has suffered and will continue:to suffer both irreparable injury and compensable

             damages as a result ofDefendant's discriminatory practices unless and until this Honorable

             Court grants relief

       WHEREFORE,Plaintiff respectfully prays for the following relief against Defendant:

                 A. Adjudge and decree that Defendant has violated Titl             and has done so willfully,

                        intentionally; and with reckless disregard for Plaintiff's rights;

                 B, Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay,

                        benefits' adjustment, and prejudgment interest at amounts to be proved at trial for

                        the unlawfid employment practices described herein;

                  C. Enter an award against Defendant and award Plaintiff compensatory damages for
Case 1:19-cv-22978-FAM Document 1-1 Entered on FLSD Docket 07/18/2019 Page 17 of 31




                      mental anguish, personal suffering, and loss of enjoyment of life;

                  D. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with

                      the fa benefits. Plaintiff would have had Plaintiff not been discriminated against

                      by Defendant,or in.lieu ofreinstatement, award front pay;

                  E. Award Plaintiffthe costs ofthis action, together with a reasonable attorneys' fees;

                      and Grant Plaintiff such additional relief as the Court deems just and proper under

                      the circumstances

                                                 JURY DEMAND

       Plaintiff demands trial by jury of all issues triable as ofright by jury,

       Dated June.6,2019                              Respectfully submitted,


                                                              /s/Nathaly Saavedra
                                                              Peter M. Floogerwoerd, Esq.
                                                              Florida Bar No.: 188239
                                                              pmh@rgpatto.meys.corn
                                                              Nathaly Saavedra, Esq,
                                                              Florida Bar No.: 118315
                                                              ns@rgpartorneys.com
                                                              Erin L. Haney, Esq.
                                                              Florida Bar No.: 1015865
                                                              eh@rgpattomeys.corn
                                                              REISIER 8z GEORGES-P1ERRE,PLLC:
                                                              44 West Flagler Street, Suite 2200
                                                              Miami,FL 33130
                                                              Telephone:(305)416-5060
                                                              Facsimile:(305) 416-5005
   Case 1:19-cv-22978-FAM Document 1-1 Entered on FLSD Docket 07/18/2019 Page 18 of 31
Filing # 92305003 E-Filed 07/10/2019 10:14:33 AM




                                                                 IN THE CIRCUIT COURT OF THE
                                                                 11TH JUDICIAL CIRCUIT IN AND
                                                                 FOR MIAMI DADE COUNTY,
                                                                 FLORIDA

         ANTONIO RODRIGUEZ,                                       CASE NO. 2019-017101-CA-01

                Plaintiff,

         vs.




         RANSOM EVERGLADES SCHOOL,
         a Florida Not For Profit Corporation,

                Defendant.


                                          NOTICE OF APPEARANCE

                INGRID H. PONCE, ESQUIRE of the law firm of Steams Weaver Miller Weissler

         Alhadeff & Sitterson, P.A., hereby gives notice of its appearance as counsel on behalf of

         Defendant, RANSOM EVERGLADES SCHOOL, in the above-styled cause, and requests

         that all pleadings, orders, and other matters be served on the undersigned counsel.




                       STEARNS WEAVER MILLER WEISSLER ALHADEFF &. SITTERSON,P.A.
                  Museum Tower • 150 West Floater Street, Suite 2200 • Miami, FL 33130 • (305) 789-3200
Case 1:19-cv-22978-FAM Document 1-1 Entered on FLSD Docket 07/18/2019 Page 19 of 31




                                                   Respectfully submitted,


                                                   By: s/Ingrid H. Ponce
                                                       INGRID H. PONCE,ESQ.
                                                       Florida Bar No.: 166774
                                                       E-mail: iponce@steamsweaver.com
                                                       JOANNE M.HEFT,ESQ.
                                                       Florida Bar No. 1003923
                                                       E-mail: beft@stearnsweaver.com
                                                       STEARNS WEAVER MILLER WEISSLER
                                                        ALHADEFF & SITTERSON,P.A.
                                                       Museum Tower, Suite 2200
                                                       150 West Flagler Street
                                                       Miami, Florida 33130
                                                       Telephone:(305) 789-3200
                                                       Facsimile: (305) 789-3395


                                                        Attorneysfor Defendant RANSOM
                                                        EVERGLADES SCHOOL

                                         CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that on this 10th day of July, 2019, a true and correct copy of

     the foregoing was electronically filed with the Clerk of Court and served electronic mail via

     the E-Portal System to: Peter M. Hoogerwoerd, Esquire,(omb(Thrgoattorneys.com) Nathaly

     Saavedra,       Esquire,     (ns(@rgpattomeys.com)          and     Erin     L.     Haney,         Esquire,

    (eh(d)rgpattomeys.com) Remer & Georges-Pierre, PLLC,44 West Flagler Street, Suite 2200,

     Miami, Florida 33130.


                                                        ts./Ingrid. H. Ponce
                                                        INGRID H. PONCE




                                                         2
     #7538552 v132365 0016
                      STEARNS WEAVER MILLER WEISSLER ALHADEFF & SiTTERSON,RA.
                Museum Tower • 150 West Flagler Street, Suite 2200 • Miami, FL 33130 • (305) 789-3200
   Case 1:19-cv-22978-FAM Document 1-1 Entered on FLSD Docket 07/18/2019 Page 20 of 31
Filing # 92306586 E-Filed 07/10/2019 10:27:21 AM




                                                                 IN THE CIRCUIT COURT OF THE
                                                                 11TH JUDICIAL CIRCUIT IN AND
                                                                 FOR MIAMI DADE COUNTY,
                                                                 FLORIDA

         ANTONIO RODRIGUEZ,                                       CASE NO. 2019-017101-CA-01

                Plaintiff,

         vs.




         RANSOM EVERGLADES SCHOOL,
         a Florida Not For Profit Corporation,

                Defendant.


                                          NOTICE OF APPEARANCE

                JOANNE M. HEFT, ESQUIRE of the law firm of Steams Weaver Miller Weissler

         Alhadeff & Sitterson, P.A., hereby gives notice of its appearance as counsel on behalf of

         Defendant, RANSOM EVERGLADES SCHOOL, in the above-styled cause, and requests

         that all pleadings, orders, and other matters be served on the undersigned counsel.




                      STUARNS WEAVER. Mi t RWEISSLER Al..HADEFF & siTTERsoN,P.A.
                  Museum Tower • 150 West Flagler Street, Suite 2200 • Miami, FL 33130 • (305) 789-3200
Case 1:19-cv-22978-FAM Document 1-1 Entered on FLSD Docket 07/18/2019 Page 21 of 31




                                                  RespectfUlly submitted,


                                                  By: s/Joanne M. Heft
                                                      INGRID H.PONCE,ESQ.
                                                      Florida Bar No.: 166774
                                                      E-mail: iponce@stearnsweaver.com
                                                      JOANNE M. HEFT
                                                      Florida Bar No.: 1003923
                                                      E-mail: iheft(a)stearnsweaver.com
                                                      STEARNS WEAVER MJLLER WEISSLER
                                                       ALHADEFF & SITTERSON,P.A.
                                                      Museum Tower, Suite 2200
                                                      150 West Flagler Street
                                                      Miami, Florida 33130
                                                      Telephone:(305)789-3200
                                                      Facsimile: (305)789-3395

                                                       Attorneysfor Defendant RANSOM
                                                       EVERGLADES SCHOOL

                                         CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that on this 10t1i day of July, 2019, a true and correct copy of

     the foregoing was electronically filed with the Clerk of Court and served electronic mail via

     the E-Portal System to: Peter M. Hoogerwoerd, Esquire,(pmb@rgpattorneys.com) Nathaly

     Saavedra,       Esquire,    (ns(a)rapattornevs.com)         and     Erin     L.     Haney,         Esquire,

    (ehargoattornevs.com) Reiner & Georges-Pierre, PLLC,44 West Flagler Street, Suite 2200,

     Miami, Florida 33130.


                                                       is/Joanne M. Heft
                                                       JOANNE M. HEFT




                                               2
                      STEARNS WEAVER MILLERWEISSLER ALHADEFF & SITTERSON. RA.
                Museum Tower • 150 West Flagler Street, Suite 2200 • Miami, FL 33130 • (305) 789-3200

     47538555 v132365 0016
   Case 1:19-cv-22978-FAM Document 1-1 Entered on FLSD Docket 07/18/2019 Page 22 of 31
Filing # 92307107 E-Filed 07/10/2019 10:31:56 AM


                                                                   IN THE CIRCUIT COURT OF THE 11TH
                                                                   JUDICIAL CIRCUIT IN AND FOR
                                                                   MIAMI DADE COUNTY,FLORIDA

        ANTONIO RODRIGUEZ,                                         CASE NO. 2019-017101-CA-01

                Plaintiff,

        vs.



        RANSOM EVERGLADES SCHOOL,
        a Florida Not For Profit Corporation,

                Defendant.


                DEFENDANT'S UNOPPOSED MOTION FOR EXTENSION OF TIME TO
                          RESPOND TO PLAINTIFF'S COMPLAINT

                Defendant, RANSOM             EVERGLADES SCHOOL ("Ransom" or "Defendant"),

        respectfully moves the Court for an extension of time to file its response to Plaintiff's Complaint.

        Good cause exists for the granting of this motion, as set forth herein.

                1.       On June 21, 2019, Ransom was served with Plaintiff's Complaint.

                2.       Ransom's response to the Complaint is due July 11, 2019.

                3.       Undersigned counsel requires additional time to prepare Ransom's response.

                4.       Accordingly, Ransom respectfully requests a brief extension of time through and

        including July 18, 2019, within which to file its response to Plaintiff's Complaint.

                5.       Undersigned counsel has conferred with Plaintiff's counsel, Nathaly Saavedra,

        Esq., who has authorized undersigned counsel to represent that Plaintiff has no objection to this

        request.

                6.       This motion is filed in good faith, not for the purpose of delay, and will not

         prejudice any ofthe parties.


                         STEARNS WEAVER MI 1..LER, WEISSLER. ALHADEFF & SITTERSON,P.A.
                     Museum Tower • 150 West Flagler Street, Suite 2200 • Miami, FL 33130 • (305) 789-3200
Case 1:19-cv-22978-FAM Document 1-1 Entered on FLSD Docket 07/18/2019 Page 23 of 31




             WHEREFORE,Defendant, Ransom Everglades School, respectfully requests an

    extension of time, through and including July 18, 2019, within which to file its response to

    Plaintiff's Complaint, together with such other and further relief as the Court deems just.

    Dated:         July 10, 2019
                   Miami, Florida


                                             Respectfully submitted,


                                             By: sfingrid H. Ponce
                                                 INGRID H. PONCE,ESQ.
                                                 Florida Bar No.: 166774
                                                 E-mail: iponce(cD,steamsweaver.com
                                                 JOANNE M. HEFT, ESQ.
                                                 Florida Bar No. 1003923
                                                 E-mail: iheft(a),stearnsweaver.com
                                                 STEARNS WEAVER MILLER WEISSLER
                                                  ALHADEFF & SITTERSON, P.A.
                                                 Museum Tower, Suite 2200
                                                 150 West Flagler Street
                                                 Miami, Florida 33130
                                                 Telephone:(305)789-3200
                                                 Facsimile: (305)789-3395


                                                  Attorneysfor Defendant RANSOM
                                                  EVERGLADES SCHOOL

                                      CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that on this 10th day of July, 2019, a true and correct copy of the

     foregoing was electronically filed with the Clerk of Court and served electronic mail via the E-

     Portal System to: Peter M. Hoogerwoerd, Esquire,(pmb@rgpattorneys.com) Nathaly Saavedra,

     Esquire, (ns@rgpattorneys.com) and Erin L. Haney, Esquire, (eh@rgpattorneys.com) Remer &

     Georges-Pierre, PLLC,44 West Flagler Street, Suite 2200, Miami, Florida 33130.


                                                  /s/Ingrid H. Ponce
                                                  INGRID H. PONCE
Case 1:19-cv-22978-FAM Document 1-1 Entered on FLSD Docket 07/18/2019 Page 24 of 31




                                           EXHIBIT A
Case 1:19-cv-22978-FAM Document 1-1 Entered on FLSD Docket 07/18/2019 Page 25 of 31




                                                          IN THE CIRCUIT COURT OF THE
                                                          11TH JUDICIAL CIRCUIT IN AND
                                                          FOR MIAMI DADE COUNTY,
                                                          FLORIDA

     ANTONIO RODRIGUEZ,                                   CASE NO.2019-017101-CA-01

              Plaintiff,

     vs.




     RANSOM EVERGLADES SCHOOL,
     a Florida Not For Profit Corporation,

              Defendant.


           AGREED ORDER ON DEFENDANT,RANSOM EVERGLADES SCHOOL'S
                 MOTION FOR EXTENSION OF TIME TO RESPOND TO
                            PLAINTIFF'S COMPLAINT

              THIS CAUSE having come before the Court on Defendant, Ransom Everglades

     School's, Motion for Extension of Time to Respond to Plaintiff's Complaint, and the Court

     being fully advised in the premises, it is hereby:

               ORDERED and ADJUDGED that the Defendant shall respond to Plaintiff's

     Complaint on or before July 18, 2019.

               DONE AND ORDERED in Miami-Dade County, Florida this           day of July, 2019.




                                                          CIRCUIT COURT JUDGE




                                                     4
      #7538612 vl 32365 0016
    Case 1:19-cv-22978-FAM Document 1-1 Entered on FLSD Docket 07/18/2019 Page 26 of 31
Filing # 92315417 E-Filed 07/10/2019 11:33:06 AM




     IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT
     IN AND FOR MIAMI-DADE COUNTY,FLORIDA

      CASE NO.: 2019-017101-CA-01
      SECTION: CA30
      JUDGE: Reemberto Diaz

      Antonio Rodriguez
      Plaintiff(s) / Petitioner(s)
      vs.
      Ransom Everglades School
      Defendant(s)/ Respondent(s)



            AGREED ORDER ON DEFENDANT,RANSOM EVERGLADES SCHOOL'S
             MOTION FOR EXTENSION OF TIME TO RESPOND TO PLAINTIFF'S
                                  COMPLAINT


      THIS CAUSE having come before the Court on Defendant, Ransom Everglades School's,
      Motion for Extension of Time to Respond to Plaintiff's Complaint, and the Court being fully
      advised in the premises, it is hereby:

      ORDERED and ADJUDGED that the Defendant shall respond to Plaintiff's Complaint on or
      before July 18, 2019.

      DONE and ORDERED in Chambers at Miami-Dade County, Florida on this 10th day of July,
      2019.




                                                          2019-017101-CA-01 07-10-2019 11:28 AM
                                                           Hon. Reemberto Diaz
                                                           CIRCUIT COURT JUDGE
                                                           Electronically Signed
Case 1:19-cv-22978-FAM Document 1-1 Entered on FLSD Docket 07/18/2019 Page 27 of 31

                                                                CaseNo: 2019-017101-CA-01
                                                                Page 2 of 2




    No Further Judicial Action Required an THIS MOTION

    CLERK TO RECLOSE CASE IF POST JUDGMENT



  Copies Furnished To:
  Erin L. Haney, Esq. , Email : eh@rgpattorneys.com
  Erin L. Haney, Esq. , Email : pmhassistant@rgpattorneys.com
  Ingrid H. Ponce , Email : lojeda@stearnsweaver.com
  Ingrid H. Ponce , Email : iponce@stearnsweaver.com
  Joanne M. Heft , Email : jheft@stearnsweaver.com
  Joanne M. Heft , Email : dshirley@stearnsweaver.com
  Nathaly Saavedra , Email : pmh@rgpattorneys.com
  Nathaly Saavedra , Email : ns@rgpattorneys.com
  Nathaly Saavedra , Email : pmhassistant@rgpattorneys.com
  Peter M. Hoogerwoerd, Esq. , Email : pmh@rgpattorneys.com
    Case 1:19-cv-22978-FAM Document 1-1 Entered on FLSD Docket 07/18/2019 Page 28 of 31
Filing # 92336838 E-Filed 07/10/2019 02:42:40 PM



                                                                        IN THE CIRCUIT COURT OF THE
                                                                        11TH JUDICIAL CIRCUIT IN AND
                                                                        FOR MIAMI DADE COUNTY,
                                                                        FLORIDA

         ANTONIO RODRIGUEZ,                                              CASE NO. 2019-017101-CA-01

                   Plaintiff,

         vs.



         RANSOM EVERGLADES SCHOOL,
         a Florida Not For Profit Corporation,

                   Defendant.


                                             NOTICE OF UNAVAILABILITY

                   PLEASE TAKE NOTICE that the undersigned counsel is unavailable July 16-26,
                                                                                           nce of
         2019. Undersigned counsel respectfully requests that matters requiring the appeara
                                                                                                oted
          counsel (hearings, depositions, and other proceedings) not be scheduled on the above-n

          dates.




                                                                  1
                           STEARNS WEAVER MILLER WEISSLER ALHADEFF & SITTERS ON. RA.
                                                                         ■
                     Museum Tower   •   150 West Flagler Street, Suite 2200 ■ Miami, FL 33130   (305) 789-3200
Case 1:19-cv-22978-FAM Document 1-1 Entered on FLSD Docket 07/18/2019 Page 29 of 31




                                                  Respectfully submitted,


                                                  By: sangrid H. Ponce
                                                      INGRID H. PONCE,ESQ.
                                                      Florida Bar No.: 166774
                                                      E-mail: iponce@stearnsweaver.com
                                                      JOANNE M. HEFT, ESQ.
                                                      Florida Bar No. 1003923
                                                      E-mail: jheft _,stearnsweaver.com
                                                      STEARNS WEAVER MILLER WEISSLER
                                                       ALHADEFF & SITTERSON,P.A.
                                                      Museum Tower, Suite 2200
                                                      150 West Flagler Street
                                                      Miami, Florida 33130
                                                      Telephone:(305)789-3200
                                                      Facsimile: (305) 789-3395

                                                       Attorneysfor Defendant RANSOM
                                                       EVERGLADES SCHOOL

                                         CERTIFICATE OF SERVICE

              I HEREBY CERTIFY that on this 10th day of July, 2019, a true and correct copy of

     the foregoing was electronically filed with the Clerk of Court and served electronic mail via

     the E-Portal System to: Peter M. Hoogerwoerd, Esquire,(pmb@rgpattorneys.com) Nathaly

     Saavedra,        Esquire,   (ns@rgpattomeys.com)            and     Erin     L.     Haney,         Esquire,

    (0Argpattorneys.com) Remer & Georges-Pierre, PLLC,44 West Flagler Street, Suite 2200,

     Miami, Florida 33130.


                                                       /s/Ingrid H. Ponce
                                                       INGRID H.PONCE




                                                         2
                       STEARNS WEAVER MILLER WEISSLER ALHADEFF & SITTERSON.
                Museum Tower • 150 West Flagler Street, Suite 2200 • Miami, FL 33130 • (305) 789-3200
     #7542434 vl 32365 0016
   Case 1:19-cv-22978-FAM Document 1-1 Entered on FLSD Docket 07/18/2019 Page 30 of 31
Filing # 92393721 E-Filed 07/11/2019 12:36:31 PM




                                                                   IN THE CIRCUIT COURT OF THE
                                                                   1 1TH JUDICIAL CIRCUIT IN AND
                                                                   FOR MIAMI DADE COUNTY,
                                                                   FLORIDA

         ANTONIO RODRIGUEZ,                                            CASE NO. 2019-017101-CA-01

               Plaintiff,

         vs.



         RANSOM EVERGLADES SCHOOL,
         a Florida Not For Profit Corporation,

               Defendant.


                               AMENDED NOTICE OF UNAVAILABILITY

                PLEASE TAKE NOTICE that the undersigned counsel is unavailable July 16-26,
                                                                              s that matters
         2019 and August 7-14, 2019. Undersigned counsel respectfully request
                                                                                       ings) not be
         requiring the appearance of counsel (hearings, depositions, and other proceed

         scheduled on the above-noted dates.




                                                             1
                       STEARNS WEAVER. MILLER.WEISSLEft ALHADE FF & SITTERSON. P.A.
                                                         ■              ■ (305) 789-3200
                                                                         Miami, FL 33130
                  Museum Tower • 150 West Flagler Street, Suite 2200
Case 1:19-cv-22978-FAM Document 1-1 Entered on FLSD Docket 07/18/2019 Page 31 of 31




                                                  Respectfully submitted,


                                                  By: sfingrid H Ponce
                                                      INGRID H. PONCE,ESQ.
                                                      Florida Bar No.: 166774
                                                      E-mail: iponce@stearnsweaver.com
                                                      JOANNE M. HEFT,ESQ.
                                                      Florida Bar No. 1003923
                                                      E-mail:jheft@stearnsweaver.com
                                                      STEARNS WEAVER MILLER WEISSLER
                                                       ALHADEFF & SITTERSON,P.A.
                                                      Museum Tower, Suite 2200
                                                      150 West Flagler Street
                                                      Miami, Florida 33130
                                                      Telephone:(305)789-3200
                                                      Facsimile: (305)789-3395

                                                       Attorneysfor Defendant RANSOM
                                                       EVERGLADESSCHOOL

                                         CERTIFICATE OF SERVICE

              I HEREBY CERTIFY that on this 11th day of July, 2019, a true and correct copy of

     the foregoing was electronically filed with the Clerk of Court and served electronic mail via

     the E-Portal System to: Peter M. Hoogerwoerd, Esquire,(pmb@rgpattorneys.com) Nathaly

     Saavedra,        Esquire,   (ns@rgpattorneys.com)           and     Erin     L.     Haney,         Esquire,

    (ch@rgpattorneys.com) Remer & Georges-Pierre, PLLC,44 West Flagler Street, Suite 2200,

     Miami, Florida 33130.


                                                       /s/Ingrid H Ponce
                                                       INGRID H.PONCE




                                                 2
                       STEARNS WEAVER MILLER WEISSLER ALHADEFF & SITTERSON.
                                                                   ■ Miami, FL 33130 ■ (305) 789-3200
                Museum Tower ■ 150 West Flagler Street, Suite 2200
     117545630 vl 32365 0016
